                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JERMAIN D. EVANS                                                             PLAINTIFF

V.                                      4:20CV00754 JM

DAVID BEVIS, et al,                                                          DEFENDANTS


                                             ORDER

        Pending is the Defendants’ motion to dismiss without prejudice for failure to prosecute.

Plaintiff has responded.

        Rule 37(d) of the Federal Rules of Civil Procedure allows a district court to dismiss an

action when a party fails to respond to discovery requests. Harris v. Santucci, 2020 WL

5900630, at *1 (E.D. Ark. Sept. 9, 2020) (citing Aziz v. Wright, 34 F.3d 587, 589 (8th Cir. 1994)

(“[n]o motion to compel is required before dismissal under Rule 37(d).”). Defendants submitted

their First Set of Interrogatories on September 24, 2020. Defendants’ counsel has requested

responses to the discovery requests on many occasions. Plaintiff has not provided any responses.

Therefore, the Court finds it appropriate to dismiss this case without prejudice for failure to

prosecute.

        Defendants’ motion to dismiss without prejudice (ECF No. 11) is GRANTED. The Clerk

is directed to close the case.

        IT IS SO ORDERED this 24th day of May, 2021.



                                                              _____________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
